___________

                                   No. 95-1756
                                   ___________

Karen Flath,                        *
                                    *
           Appellant,               *
                                    *    Appeal from the United States
      v.                            *    District Court for the
                                    *    District of North Dakota.
Garrison Public School District     *
No. 51; Dennis Carter,              *
                                    *
           Appellees.               *
                               ___________

                   Submitted:      October 20, 1995

                          Filed:   April 26, 1996
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


     Karen Flath appeals from the district court's1 grant of summary
judgment in favor of the Garrison Public School District and its elementary
principal, Dennis Carter, in Flath's lawsuit alleging a violation of her
constitutional and statutory rights.        We affirm.


                                       I.


     Flath was employed by the Garrison Public School District as a
Chapter One teacher from 1983 through 1992, when her contract was not
renewed.   In 1989, Dennis Carter became the elementary principal at
Garrison Public School.     As elementary principal, Carter supervised and
evaluated Flath's teaching abilities.        During




     1
     The Honorable Patrick A. Conmy, United States District Judge
for the District of North Dakota.
the   spring    of   1990,    a   parent    complained      to    Carter    that    Flath    had
inappropriately disciplined her child.                 Carter met with Flath about this
incident but did not issue a formal reprimand.


        During the next two years, the working relationship between Flath and
Carter began to deteriorate.                In the fall of 1990, Flath criticized
Carter's administrative techniques in a school improvement survey.                            In
April    1991, Carter issued a formal reprimand against Flath for her
responses,      viewing   her     remarks    as    a   personal    attack.        Carter    also
reprimanded her in May 1991 for speaking out against him at a Garrison
Education    Association      (GEA)      meeting,      claiming    that    she    was   causing
dissension      among   the   staff.        In    July   1991,    Flath    filed   grievances
challenging the April and May reprimands.                   The Garrison School Board
(Board) eventually resolved these matters in her favor and the formal
reprimands were removed from her permanent file.


        During the 1991-92 school year, Carter and Flath had numerous
confrontations.         In October 1991, Carter evaluated Flath and gave her
unsatisfactory marks for discipline in the classroom.                      Later that month,
Carter received a complaint that Flath had struck a student on the chin.
Flath admitted that she had struck the child lightly.                 As a result, Carter
devised    an   action    plan     for   Flath     which   prohibited       her    from    using
inappropriate physical contact on students to control behavior.


        In February 1992, Carter received three additional complaints from
parents who claimed that Flath had used inappropriate techniques such as
pulling hair, twisting ears, and bending back fingers to discipline
students.       Carter investigated these incidents and met with Flath to
discuss them.     On Flath's next evaluation, Carter gave her unsatisfactory
marks for her disciplinary techniques.




                                             -2-
     As a result of the disciplinary problems, Carter in March 1992
recommended that the Board not renew Flath's contract.   The Board voted to
contemplate nonrenewal of Flath's contract and sent her notice of the
nonrenewal hearing.   In April 1992, the Board held a hearing and voted not
to renew Flath's contract, citing her "lack of ability to appropriately
discipline students" as the reason for nonrenewal.


                                    II.


     We review the district court's granting of summary judgment de novo.
Mumford v. Godfried, 52 F.3d 756, 759 (8th Cir. 1995).        Thus, we will
affirm the lower court's decision if "there is no genuine issue as to any
material fact and . . . the moving party is entitled to judgment as a
matter of law."   Plumbers Union v. City of Omaha, 946 F.2d 599, 600 (8th
Cir. 1991) (citations omitted).   "Where the unresolved issues are primarily
legal rather than factual, summary judgment is particularly appropriate."
Mumford, 52 F.3d at 759 (citing Crain v. Board of Police Comm'rs, 920 F.2d
1402, 1405-06 (8th Cir. 1990)).


      Flath first alleges that her due process rights were violated when
she was terminated from her teaching position.   She bases her claim on the
Board's failure to produce any witnesses to substantiate the reasons for
nonrenewal, thus denying her the opportunity to cross examine the witnesses
testifying against her.      She also claims that Carter violated her due
process rights because he relied solely on hearsay evidence in recommending
nonrenewal of her contract.


     Section 15-47-38(5) of the North Dakota Century Code sets forth the
procedure that must be followed to nonrenew a teacher's contract in North
Dakota.   First, the reasons given by a school board for nonrenewal "must
be sufficient to justify the contemplated action . . . and may not be
frivolous or arbitrary but




                                    -3-
must be related to the ability, competence, or qualifications of the
teacher . . . ."          N.D. Cent. Code § 15-47-38(5) (1993).              The statute
provides that "[a]t the meeting with the board the teacher may then produce
such evidence as may be necessary to evaluate the reasons for nonrenewal,
and either party may produce witnesses to confirm or refute the reasons.
The administrator shall substantiate the reasons with written or oral
evidence . . . ."       Id.


       We find Flath's contentions unpersuasive.              Section 15-47-38(5) does
not require a school board to produce witnesses.               Nor does subsection (5)
require the Board to sustain its reasons for nonrenewal.                 See Lithun v.
Grand Forks Pub. Sch., 307 N.W.2d 545, 553 n.6 (N.D. 1981) (noting
difference in school board's evidentiary burden of proof in dismissing
teacher under 15-47-38(2) and nonrenewing teacher's contract under 15-47-
38(5)).


       Subsection (5) specifically states that the reasons for nonrenewal
may be established by oral or written evidence.          The evidence presented at
the hearing included Flath's unsatisfactory teacher evaluations, complaints
from parents criticizing Flath's discipline techniques, and documentation
of the action taken by the administration as a result of the complaints.
In addition, Flath admitted that she had struck one of the students.                   We
find   this    evidence    sufficient   to   support    the    nonrenewal    of   Flath's
contract.


       Whether or not section 15-47-35(5) required the Board and Carter to
produce witnesses to substantiate the charges against her, Flath was
provided all the process due her under the Fourteenth Amendment.                     See
Schuler   v.    Univ.    of   Minnesota,   788 F.2d 510,    515   (8th   Cir.   1986)
(university's noncompliance with student grievance procedure irrelevant if
constitutionally adequate process is otherwise provided), cert. denied, 479
U.S. 1056 (1987).       To satisfy pretermination due process, a public employee
is entitled to notice of the charges, an explanation of the evidence, and
an




                                           -4-
opportunity to be heard.     Cleveland Bd. of Educ. v. Loudermill, 470 U.S.
532, 546 (1985).      Generally, something less than a formal adversarial
hearing is required.      Demming v. Housing & Redevelopment Auth., 66 F.3d
950, 953 (8th Cir. 1995).          Rather, the purpose of the pretermination
hearing is to ensure that "`there are reasonable grounds to believe that
the   charges against the employee are true and support the proposed
action.'"     Id. (quoting Loudermill, 470 U.S. at 546).        We have held that
"`informal meetings with supervisors'" are sufficient to satisfy the due
process hearing requirement.       Schleck v. Ramsey County, 939 F.2d 638, 641
(8th Cir. 1991) (quoting Riggins v. Board of Regents of Univ. of Nebraska,
790 F.2d 707, 711 (8th Cir. 1986)).               Moreover, we have rejected a
discharged employee's argument that a university grievance procedure was
constitutionally inadequate because it would not have granted her the
opportunity to confront or cross examine witnesses at a post-termination
hearing.    Riggins, 790 F.2d at 711-12.


      Flath    received   notice    of   the    contemplated   nonrenewal   and   an
explanation of the charges against her.         She had an opportunity to respond
to the charges at the nonrenewal hearing.          She was thus afforded all the
process she was due.      See Demming, 66 F.3d at 954; Riggins, 790 F.2d at
710-11.


                                         III.


      Flath next asserts that the nonrenewal of her contract violated her
First Amendment rights.      Specifically, she claims her contract was not
renewed because she criticized Carter in a school improvement survey and
because she voiced concerns about Carter at a GEA meeting.           The district
court granted summary judgment for defendants on this claim, stating that
"nothing has been shown which could rise to the status of a violation of
a constitutional or federally protected right."




                                         -5-
     We    find   it   unnecessary       to    decide   whether   Flath's   statements
constituted protected speech, for, assuming that they did touch on matters
of public concern, Flath has failed to show that her nonrenewal was
substantially motivated by these statements.            Carter presented no evidence
regarding these incidents at the nonrenewal hearing.              Moreover, the Board
had already agreed with Flath that the reprimands were unwarranted and
instructed Carter to remove the reprimands from Flath's file.


                                              IV.


     Flath also contends that the Board violated section 15-47-38(6).
Subsection (6) states:


     No teacher may be discharged and no school board may refuse to
     renew a teacher's contract under this section based solely upon
     an investigation of alleged child abuse or neglect . . . in
     which a determination was made that no probable cause existed
     to believe that the child abuse or neglect was indicated, or in
     which a determination was made that probable cause did exist to
     believe that child abuse or neglect was indicated but a
     decision relating to the alleged abuse or neglect has not been
     made by a court of competent jurisdiction.


     Flath asserts that the district court erred in finding section 15-47-
38(6) inapplicable.       We find her argument to be unpersuasive.             At all
times,    the   Board's   reason   for    nonrenewal     was   Flath's   inability   to
discipline students.       The Board was not aware of the Social Services'
investigation when it voted to contemplate nonrenewal of Flath's contract.
As the district court stated in its Memorandum and Order:


     The record is clear and apparently undisputed that no member of
     the school board or administration was aware that the parent's
     complaints had been also made to the County, or that any
     investigation of alleged child abuse or neglect had in fact
     been done. Nowhere does it appear that any board member was
     privy to any information gained




                                          -6-
     through any investigation, or that any investigative materials
     were relied upon in any way.


     We have examined Flath's remaining contentions and find them to be
without merit.


     The judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -7-